                                                                                           FILED
                                                                                  2019 Aug-05 PM 04:39
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

CATHERINE REGINA HARPER,                      ]
on behalf of herself and those similarly      ]
situated, et al.,                             ]
                                              ]
       Plaintiffs,                            ]
                                              ]
v.                                            ]            2:17-cv-01791-ACA
                                              ]
PROFESSIONAL PROBATION                        ]
SERVICES, INC., et al.,                       ]
                                              ]
       Defendants.                            ]

                          MEMORANDUM OPINION

       This matter comes before the court on Defendant Professional Probation

Services, Inc.’s (“PPS”) motion to dismiss the second amended complaint. (Doc.

57).

       In this case, PPS contracted with the Municipal Court of the City of

Gardendale, Alabama, to perform probation supervision for the Municipal Court.

Under the contract, neither the Municipal Court nor Gardendale had to pay PPS for

its services because PPS charged offenders who had been sentenced to probation

monthly service fees. Three of those probationers—Catherine Harper, Shannon

Jones, and Jennifer Essig—brought this lawsuit, alleging that PPS violated the Due

Process Clause of the Fourteenth Amendment to the United States Constitution

because it had a financial conflict of interest in the probation cases assigned to it,
and that PPS violated Alabama law by abusing the process of probation to extort

money from the probationers it supervised. Ms. Harper and Ms. Jones bring their

claims individually and on behalf of a putative class, and Ms. Essig brings her claims

individually.

      PPS moved to dismiss the second amended complaint. (Doc. 57). The court

previously granted in part and denied in part the motion, finding that although the

court had subject matter jurisdiction over the federal due process claim raised in

Count One, Plaintiffs Catherine Harper, Shannon Jones, and Jennifer Essig had not

stated a claim in that count. (Doc. 92). The court did, however, find that Plaintiffs

had stated a state law abuse of process claim in Count Two. (Id.). The court later

reconsidered and vacated the dismissal order as to only the merits of Count One; the

reconsideration order did not vacate the determination that the court has subject

matter jurisdiction over that claim or that Count Two stated a claim. (Doc. 101).

      After further briefing (docs. 103, 104, 107), the motion to dismiss the second

amended complaint is again under submission. The court WILL GRANT the

motion and WILL DISMISS Count One WITH PREJUDICE because, even

accepting as true all of Plaintiffs’ factual allegations, as a matter of law they have

not stated a claim that PPS violated their due process rights. Furthermore, having

dismissed the only federal cause of action, the court DECLINES to exercise




                                          2
supplemental jurisdiction over the state law claim asserted in Count Two and WILL

DISMISS that claim WITHOUT PREJUDICE.

      I.     BACKGROUND

      At this stage, the court must accept as true the factual allegations in the

complaint and construe them in the light most favorable to the plaintiff. Butler v.

Sheriff of Palm Beach Cty., 685 F.3d 1261, 1265 (11th Cir. 2012). The court may

also consider exhibits attached to the complaint. Hoefling v. City of Miami, 811 F.3d

1271, 1277 (11th Cir. 2016). Plaintiffs attach to their second amended complaint

PPS’s contract with the Municipal Court. (See Doc. 56-1). As a result, the court’s

description of the facts incorporates not only Plaintiffs’ allegations but the content

of the contract.

      PPS is a for-profit corporation that supervises probationers. (Doc. 56 at 8).

Gardendale’s Municipal Court hears cases involving city ordinance violations,

including traffic tickets and misdemeanors. (Id. at 7–8). In 1998, a judge of the

Municipal Court and PPS entered a contract under which PPS agreed to serve as the

Municipal Court’s sole probation provider. (Id. at 8–9; Doc. 56-1). Under the

contract, PPS did not charge Gardendale for its services because probationers paid

monthly fees to PPS to cover the costs of supervision and any additional services,

such as anger management or substance abuse classes. (Doc. 56 at 10–11). The

contract permitted PPS to charge probationers $30 per month for basic probation



                                          3
services. (Doc. 56-1 at 9). In practice, PPS charged offenders a $40 monthly

supervision fee. (Doc. 56 at 15).

      In a typical case, the Municipal Court would order an offender to pay a fine

or court cost and, if the offender could not immediately pay the entire amount owed,

the Court would automatically issue a probation order assigning the offender to

probation. (Doc. 56 at 11). A standard probation order would list the length of

probation, the type of supervision, and any special conditions, such as completion of

vocational rehabilitation. (See id. at 14). The probation order would not state the

amount of any fine or court costs. (See id.).

      After the Municipal Court issued the probation order, the offender would meet

with a PPS employee in a different room within the courthouse. (Doc. 56 at 15).

The Municipal Court judge would have pre-signed a “Sentence of Probation” form,

and the PPS employee would complete the form during the first meeting with the

new probationer. (Id.). The Sentence of Probation form indicated the total fine and

court costs owed, the monthly service fee of $40, the length of probation, and any

additional conditions. (See id. at 15–16). The Municipal Court judge would not

review the Sentence of Probation form after PPS filled it out. (Id. at 16).

      After filling out the Sentence of Probation form, the PPS employee would

complete a PPS Enrollment Form, which listed the name of the probationer’s

probation officer, the date of her first appointment at PPS, the amount due at that



                                          4
appointment, and instructions for the probationer, including how and by when

probationers could reschedule appointments. (Doc. 56 at 17–19).

       The contract between PPS and the Municipal Court indicates that the

Municipal Court would make any indigency determinations. (See Doc. 56-1 at 9)

(“Those offenders the Court shall determine as indigent shall be ordered as such and

supervised at no cost.”). But in practice, the Municipal Court did not assess

indigency and PPS did not evaluate probationers for indigency or assist them in

obtaining an indigency determination from the Municipal Court. (Doc. 56 at 11–12,

20).

       At probation review hearings, the probation officer would appear at the

Municipal Court with the probationer. (Doc. 56 at 28–29). PPS would report

offenders’ alleged non-compliance with the probation conditions to the Municipal

Court without filing a contempt citation or revocation paperwork, and it would not

provide probationers with any information about the alleged violations. (Id. at 29).

When offenders had their probation revoked and spent time in jail, they did not

receive any credit toward the fine or court costs. (Id. at 31). And when offenders

could pay only a part of the amount due monthly, PPS took its $40 fee out of that

amount before applying any of the payment to the probationer’s fine or court costs.

(Id. at 23). Finally, PPS never offered any additional services, such as substance

abuse treatment or anger management classes, to probationers. (Id. at 24). Instead,



                                         5
PPS simply required probationers to appear for in-person appointments to make a

payment and receive the next appointment date. (Id.).

       On November 1, 2017, a Municipal Court judge ordered all probationers

supervised by PPS to stop reporting to PPS, to stop making payments to PPS, and to

either pay the Municipal Court all outstanding court debt or appear in court to request

a payment plan. (Doc. 56 at 9–10). After the Municipal Court entered that order,

PPS terminated its contract with the Court. (Id. at 10). PPS no longer operates in

Gardendale. (Id.).

       Against that background, the court will describe the factual allegations

particular to Ms. Harper, Ms. Jones, and Ms. Essig, all offenders whom the

Municipal Court sentenced to probation under PPS. (Id. at 32, 45, 53).

       1.    Gina Harper

       In February 2017, Ms. Harper pleaded guilty to driving on a revoked license,

and the Municipal Court imposed a $500 fine, $215 in court costs, a sentence of 48

hours of jail to serve, and one year’s probation. (Doc. 56 at 32–33). A PPS employee

informed Ms. Harper that she would have to pay PPS $80 per month, of which $40

was the monthly supervision fee. (Id.). Ms. Harper’s Sentence of Probation form

changed her period of probation from twelve months to twenty-four months. (Id. at

34).




                                          6
      Over the next eight months, Ms. Harper repeatedly told her probation officer

that she could not afford to pay $80 per month and asked about performing

community service instead. (Doc. 56 at 34–36, 39–41). Her probation officer told

her to discuss community service with the Municipal Court, but when she asked the

Municipal Court, the judge told her and her probation officer that PPS, not the Court,

had to order community service. (Id. at 38–39). The same probation officer later

told Ms. Harper that PPS could not give her community service unless the Municipal

Court ordered it. (Id. at 39). When Ms. Harper continued to ask about community

service, the probation officer told her that she could not complete community service

because she worked a full-time job, and community service could be performed on

only weekdays. (Id. at 41).

      Over the period during which PPS supervised Ms. Harper’s probation, she

never made a full payment, typically paying nothing or between $20 and $30. (Doc.

56 at 35–44). By the time the Municipal Court ordered all probationers to stop

reporting to PPS, she had paid $90 total, all of which went toward PPS’s monthly

fees, and none of which had been applied to her fine or court costs. (Id. at 44).

      Ms. Harper also missed a number of appointments, but she alleges that she

almost always called to reschedule before the scheduled appointment. (Doc. 56 at

36–43).   The only time she missed an appointment without rescheduling it

beforehand was when PPS failed to notify her of the appointment. (Id. at 41).



                                          7
      In September 2017, Ms. Harper’s probation officer reported to the Municipal

Court that Ms. Harper had missed appointments and was non-compliant with the

terms of her probation. (Doc. 56 at 40). Ms. Harper asked for a list of the

appointments she had missed but received no answer. (Id.). She asserts that the

probation officer was counting appointments that she had rescheduled pursuant to

the instructions given by PPS to probationers. (Id. at 42). Based on the probation

officer’s representations that Ms. Harper was non-compliant, the Municipal Court

ordered her to jail for five days. (Id. at 40–41).

      2.     Shannon Jones

      On August 19, 2016, Plaintiff Shannon Jones pleaded guilty to driving with a

suspended license, two charges of driving under the influence, and driving without

insurance. (Doc. 56 at 45). The Municipal Court orally sentenced her to 60 days in

jail and various fines and court costs, but the actual probation order that PPS gave

Ms. Jones after the hearing stated that she had a suspended jail sentence of 30 days

and probation for one year, and that she would have to “pay fine [sic], court costs,

restitution, fees.” (Id. at 46). Neither the oral sentence nor the probation order

indicated the total amount Ms. Jones owed. (Id. at 45–46).

      After the hearing, Ms. Jones met with a PPS employee who gave her a

Sentence of Probation form, which, in contrast to the oral sentence and probation

order, stated that Ms. Jones was sentenced to 240 days in jail (instead of 30 or 60



                                           8
days), two years’ probation (instead of one year), and $9,440 in fines and court costs.

(Doc. 56 at 46). The form informed Ms. Jones that she would have to pay PPS $445

per month, made up of $370 for the fines and court costs and $75 monthly for an

interlock device. (Id.). She would also have to pay the monthly service fee of $40.

(Id.). Accordingly, the total amount Ms. Jones owed PPS each month was $485.1

(See id.). The Sentence of Probation form contained the municipal judge’s signature.

       At her first court review hearing, Ms. Jones requested a reduction in her

monthly fees and asked how she could be declared indigent. (Doc. 56 at 47–48).

The Municipal Court told her that it could not reduce her monthly payments and that

PPS had to consider and process her request for an indigency determination. (Id.).

       At another court review hearing, Ms. Jones received permission to remove the

interlock device so that she could sell her car. (Doc. 56 at 49–50). PPS told her that

her monthly payment would drop to $370 because she no longer had to pay the $75

for the interlock device. (Id. at 50). But after one month of the reduced payment,

her monthly payment went back up to $445, of which $40 went toward PPS’s

monthly fees.2 (Id. at 50).


       1
          The court notes that $9,440 divided by 24 months equals $393.33 per month, not $370.
Adding the $75 interlock fee and the $40 service fee would bring the monthly total to $508, not
$485. Because it does not affect the disposition of the motion to dismiss, the court need not resolve
the discrepancy.
        2
          In another mathematical discrepancy, the second amended complaint alleges that, after
Ms. Jones sold her car and PPS was supposed to stop charging her for the interlock device, it
continued to require her to pay $445, of which $40 went toward its monthly service fees. (Doc.
56 at 50). But the second amended complaint had alleged that Ms. Jones originally owed $485—


                                                 9
       Once PPS terminated its contact with Gardendale, the Municipal Court

lowered Ms. Jones’ monthly fees based on her income, and she now pays $50 per

month. (Doc. 56 at 53). As of the filing of the second amended complaint, Ms. Jones

had paid over $9,000, of which $520 went to PPS’s fees. (Id.). She still owes $4,195

in fines and court costs. (Id.).

       3.     Jennifer Essig

       On July 21, 2017, Plaintiff Jennifer Essig pleaded guilty to trespassing. (Doc.

56 at 53). The Municipal Court imposed a $50 fine and $232 in court costs. (Id.).

At her first probation appointment, Ms. Essig received a receipt showing an

additional $100 in court fines.         (Id. at 27–28, 56).       The receipt provided no

explanation for the increase. (Id.).

       Although Ms. Essig owed at least $80 per month, she frequently paid under

$30. (Id. at 55–56). At a review hearing, her probation officer informed the

Municipal Court that she had missed appointments. (Id. at 56–57). The Municipal

Court sentenced her to 24 hours’ jail time. (Id. at 57).

       Ms. Essig paid off her balance by October 3, 2017. (Id. at 57).




not $445—of which $40 would go toward PPS’s monthly fees. (See id. at 46). Again, although
the court notes the discrepancy, the court need not reconcile these numbers because the motion to
dismiss does not depend on them.


                                               10
       4.    The Lawsuit

       Plaintiffs filed their initial complaint in October 2017, naming PPS, the City

of Gardendale, and Municipal Court Judge Kenneth Gomany. (Doc. 1). They filed

an amended complaint against the same defendants in December 2017. (Doc. 33).

In March 2018, the court dismissed the claims against Gardendale and Judge

Gomany. (Doc. 49). Plaintiffs then filed a second amended complaint alleging that

PPS: (1) violated the Due Process Clause of the Fourteenth Amendment; and

(2) abused the process of probation, in violation of Alabama law. (Doc. 56 at 64–

67).

       II.   DISCUSSION

       A Rule 12(b)(6) motion to dismiss attacks the legal sufficiency of the

complaint. “To survive a motion to dismiss, the plaintiff must plead ‘a claim to relief

that is plausible on its face.’” Butler, 685 F.3d at 1265 (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).

       1.    Adequacy of Count One

       Given the procedural history of this case recited above, the only substantive

issue left for the court to address is whether Count One fails to state a federal claim.



                                          11
(Doc. 58 at 9–14; Doc. 103). In Count One, Plaintiffs assert that PPS violated due

process because its financial conflict of interest

      incentivized [it] to maximize corporate profit in deciding probation
      conditions for Plaintiffs and members of the proposed Damages Class;
      how to enforce the conditions, what information to provide Plaintiffs
      and members of the proposed Damages Class about their rights and
      obligations while on probation; which statements to submit to the
      Municipal Court about the probation compliance of the members of the
      proposed Class; and what sanctions to recommend to the Municipal
      Court for alleged probation violations.

(Doc. 56 at 65). In their briefing on the motion to dismiss, Plaintiffs explain that

PPS deprived them of liberty and property by setting frequent appointments, causing

them to travel more frequently and incur transportation costs and lost wages; failing

to give notice about alleged violations before review hearings, lying about Plaintiffs’

compliance with probation terms and failing to provide specific testimony about the

alleged violations to the Municipal Court; altering the conditions set by the

Municipal Court and charging a monthly supervision fee that neither state law nor

the contract with the Municipal Court authorized; and withholding indigency

determinations. (Doc. 104 at 10–13).

      42 U.S.C. § 1983 provides the vehicle for a plaintiff to assert a claim of the

deprivation of a federal right against a person acting under color of state law. Cf.

GeorgiaCarry.Org v. Georgia, 687 F.3d 1244, 1254 n.15 (11th Cir. 2012) (“Where

a statute provides an adequate remedy, [the court] will not imply a judicially created

cause of action directly under the Constitution.”). The parties do not dispute that

                                           12
PPS qualifies as a person acting under color of state law. That leaves the question

whether the facts alleged by Plaintiffs establish that PPS deprived them of a federal

right: the right to due process provided by the Fourteenth Amendment the U.S.

Constitution.

      The Fourteenth Amendment states that “[n]o State shall . . . deprive any

person of life, liberty, or property, without due process of law.” U.S. Const. amend.

XIV, § 1. A procedural due process claim “requires proof of three elements: (1) a

deprivation of a constitutionally-protected liberty or property interest; (2) state

action; and (3) constitutionally-inadequate process.” Arrington v. Helms, 438 F.3d

1336, 1347 (11th Cir. 2006).

      In a criminal case, “a fair trial in a fair tribunal is a basic requirement of due

process.” Caperton v. A.T. Massey Coal Co., 556 U.S. 868, 876 (2009) (quotation

marks omitted). One ingredient of a fair trial in a fair tribunal is a disinterested

decisionmaker. Connally v. Georgia, 429 U.S. 245, 250 (1977); Ward v. Village of

Monroeville, 409 U.S. 57, 59 (1972); Tumey v. Ohio, 273 U.S. 510, 523 (1927).

      Plaintiffs’ first argument in support of Count One is that PPS was a

decisionmaker because it performed adjudicatory functions. (Doc. 104 at 6; Doc. 3-

1 at 14). They cite to several cases that state that probation or parole officers may

perform adjudicatory functions (see doc. 60 at 11 n.4), but whether probation

officers may perform adjudicatory functions is irrelevant if they did not actually



                                          13
perform those functions. And in this case, Plaintiffs have not alleged any facts

showing that PPS or its employees actually performed adjudicatory functions; at

every step, the Municipal Court signed off on PPS’s actions before PPS even took

them.

        Regardless of the Municipal Court’s relinquishment of its responsibilities, the

fact remains that the Court—not PPS—performed all adjudicatory functions in this

case. The Municipal Court may have pre-signed the Sentence of Probation form

(see doc. 56 at 15), refused to make indigency determinations (id. at 11–12, 20), and

accepted probation officers’ misrepresentations about probationers without question

or investigation (id. at 40–41, 56–57), but all of those adjudicative functions were

still performed by the Court, not by PPS. Plaintiffs have not alleged facts showing

that PPS acted as an adjudicator in this case; accordingly, it was not a decisionmaker.

        Plaintiffs next argue that, like the Municipal Court, PPS owed them a duty of

neutrality even in the exercise of its non-adjudicatory functions, such that the

existence of a financial stake in the administration of probation violated the Due

Process Clause. (See Doc. 104 at 5–7). Plaintiffs, however, have not cited to any

authority holding that probation officers (or, for that matter, a private probation

company) performing non-adjudicatory functions owe a duty of neutrality to

probationers.




                                           14
      Plaintiffs state that the Due Process Clause’s neutrality requirement reaches

beyond judges to “those with purely enforcement roles.” (Id. at 5) (citing Marshall

v. Jerrico, Inc., 446 U.S. 238, 250 (1980). But there is no support for this argument.

In fact, the decision that Plaintiffs cite in support of their argument contradicts that

argument. In Marshall, the Supreme Court wrote:

             Prosecutors need not be entirely “neutral and detached,” cf. Ward
      v. Village of Monroeville, 409 U.S., at 62. In an adversary system, they
      are necessarily permitted to be zealous in their enforcement of the law.
      The constitutional interests in accurate finding of facts and application
      of law, and in preserving a fair and open process for decision, are not
      to the same degree implicated if it is the prosecutor, and not the judge,
      who is offered an incentive for securing civil penalties. The distinction
      between judicial and nonjudicial officers was explicitly made in Tumey,
      273 U.S., at 535, where the Court noted that a state legislature “may,
      and often ought to, stimulate prosecutions for crime by offering to those
      who shall initiate and carry on such prosecutions rewards for thus acting
      in the interest of the state and the people.”

Marshall, 446 U.S. at 248–49 (citations altered).

      Plaintiffs attempt to shore up their assertion that the Due Process Clause

“requires neutrality of the actors in the judicial proceeding” (doc. 104 at 5) by citing

Young v. U.S. ex rel. Vuitton et Fils S.A., 481 U.S. 787, 807–09 (1987), Brotherhood

of Locomotive Firemen & Enginemen v. United States, 411 F.2d 312, 319 (5th Cir.

1969) (“BLFE”), and United States ex rel. S.E.C. v. Carter, 907 F.2d 484, 486 n.1

(5th Cir. 1990). But even those cases do not support their argument that probation

officers owe the same duty of neutrality as judges.




                                          15
         In Young v. U.S. ex rel. Vuitton et Fils S.A., 481 U.S. 787, 790 (1987), the

Supreme Court held only that “counsel for a party that is the beneficiary of a court

order may not be appointed to undertake contempt prosecutions for alleged

violations of that order.” Contrary to Plaintiffs’ contention, the Young decision is

not about due process. Although the Court discussed the need for a disinterested

prosecutor, it did not hold that the lack of a disinterested prosecutor is a due process

violation. See id. at 807–09.

         As for the BLFE and Carter cases, the court notes as an initial matter that

although the former Fifth Circuit’s decision in BLFE binds this court, the Fifth

Circuit’s decision in Carter does not. Moreover, to the extent the BLFE and Carter

decisions purported to hold that only government attorneys could act as prosecutors

in criminal contempt cases, the Supreme Court’s Young decision overruled those

holdings. See Young, 481 U.S. at 793. And those cases are distinguishable from this

case because they involved the prosecution of a crime—criminal contempt of court

by a court appointed attorney who already represented the underlying, prevailing

party.

         Plaintiffs cite no other law supporting their argument that probation officers

owe a duty of neutrality to probations, and this court has been unable to find any

such law. Therefore, the court cannot conclude that PPS’s financial interest in the




                                           16
administration of probation violated the duty of neutrality. Accordingly, Plaintiffs

cannot state a due process claim against PPS, and this court must dismiss Count One.

      2.     Supplemental Jurisdiction Over Count Two

      The only other claim remaining in this case is Count Two, a state law claim

for abuse of process. (Doc. 56 at 66). Plaintiffs concede that the court lacks diversity

jurisdiction over Count Two. (Doc. 102). While Count One remained in the case,

the court had exercised supplemental jurisdiction over Count Two. See 28 U.S.C.

§ 1367(a). But the court has now “dismissed all claims over which it has original

jurisdiction.” Id. § 1367(c)(3). And the remaining state law claim does not involve

any question of federal law. See Baggett v. First Nat. Bank of Gainesville, 117 F.3d

1342, 1353 (11th Cir. 1997) (“State courts, not federal courts, should be the final

arbiters of state law.”). Moreover, this case is still at an early stage, when the

Eleventh Circuit has encouraged courts not to exercise supplemental jurisdiction

over state law claims. See Raney v. Allstate Ins. Co., 370 F.3d 1086, 1089 (11th Cir.

2004) (“We have encouraged district courts to dismiss any remaining state claims

when, as here, the federal claims have been dismissed prior to trial.”). Accordingly,

the court DECLINES to exercise supplemental jurisdiction over Count Two, and

WILL DISMISS that claim as well.




                                          17
      III.   CONCLUSION

      The court WILL GRANT PPS’s motion to dismiss and WILL DISMISS

Count One WITH PREJUDICE. The court DECLINES to exercise supplemental

jurisdiction over Count Two and WILL DISMISS Count Two WITHOUT

PREJUDICE. The court reminds the parties that, as relevant to Count Two, “[t]he

period of limitations for any claim asserted under subsection (a) [of 28 U.S.C.

§ 1367] . . . shall be tolled while the claim is pending and for a period of 30 days

after it is dismissed unless State law provides for a longer tolling period.” 28 U.S.C.

§ 1367(d).

      The court will enter a separate order consistent with this opinion.

      DONE and ORDERED this August 5, 2019.



                                     _________________________________
                                     ANNEMARIE CARNEY AXON
                                     UNITED STATES DISTRICT JUDGE




                                          18
